Case:19-06121-MCF13 Doc#:12 Filed:12/11/19 Entered:12/11/19 16:22:53                  Desc: Main
                           Document Page 1 of 1
                        IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF PUERTO RICO


       In the matter of:                                         CASE NO. 19-06121-MCF

       PABLO IVAN ACEVEDO VELAZQUEZ                              CHAPTER 13

       Debtor


                                          NOTICE OF APPEARANCE

       TO THE HONORABLE COURT:

                Comes now attorney VERONICA DURAN CASTILLO, and in accordance with Rule
       9010(b) of the Federal Rules of Bankruptcy Procedure and Local Bankruptcy Rule
       10001(5), appears herein as attorney for creditor POPULAR AUTO LLC (former Popular
       Leasing and Rental, Inc.) and respectfully requests, as creditor and/or party in interest in
       the above captioned case, to be included in its Master Address List and that all notices and
       documents filed in this case be mailed to the attention of the undersigned.


                RESPECTFULLY SUBMITTED,

                In San Juan, Puerto Rico, this 11th day of December, 2019.

                                         CERTIFICATE OF SERVICE

                I hereby certify that today, I electronically filed the foregoing with the Clerk of the
       Court using the CM/ECF System which will send notification of such filing to the following:
       Roberto Figueroa Carrasquillo, Esq., attorney for debtor; to Alejandro Oliveras
       Rivera, Esq., Chapter 13 Trustee; and I hereby certify that I have mailed by the US Postal
       Service the document to the following non CM/ECF participant(s): Pablo Ivan Acevedo
       Velazquez, debtor, HC 04 Box 8360, Aguas Buenas, PR 00703.

                                             /s/ VERONICA DURAN CASTILLO, ESQ.
                                             U.S.D.C. 224413
                                             Attorney for Popular Auto LLC
                                             Consumer Bankruptcy Department
                                             PO Box 366818
                                             San Juan, PR 00936-6818
                                             Tel. (787)753-7849; Fax (787)751-7827
                                             E-mail: Veronica.Duran@popular.com
